Citation Nr: 0331784	
Decision Date: 11/17/03    Archive Date: 11/25/03

DOCKET NO.  02-05 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
right ear hearing loss.

2.  Entitlement to service connection for Meniere's disease.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for lung disability.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for right shoulder 
disability.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral knee 
disability.

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of 
fractures of the fourth and fifth digits of the right hand.



7.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from April 1971 to 
April 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of August 2001 and February 2003 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.  The veteran testified 
before the undersigned member of the Board at a 
videoconference hearing held in April 2003.  

The Board initially notes that an unappealed June 1988 rating 
decision denied entitlement to service connection for 
residuals of fractures of the fourth and fifth digits of the 
right hand.  In February 2002 the veteran sought to reopen 
his claim for a "[h]and fracture", which the RO interpreted 
to mean the right hand fracture residuals considered in the 
June 1988 rating decision.  At his April 2003 hearing before 
the undersigned, the veteran made clear that he was indeed 
seeking service connection for disability affecting his right 
fourth and fifth fingers, and not for any other "[h]and 
fracture".  Accordingly, the issues on appeal are as listed 
on the title page of this action.

The Board additionally notes that at the time the veteran 
presented testimony before the undersigned in April 2003, a 
substantive appeal was not on file with respect to issues two 
through seven (as listed on the title page of this action).  
He nevertheless presented testimony as to those issues, and 
submitted a VA Form 9 the day of the hearing.  While on the 
referenced VA Form 9 he marked the box indicating that he 
desired a hearing before a traveling member of the Board, he 
also specifically remarked that he had already presented 
testimony as to those issues at the April 2003 hearing.  The 
Board accordingly concludes that the veteran does not desire 
a second hearing before a member of the Board as to the 
referenced issues.

At a January 2002 hearing before a hearing officer at the RO, 
the veteran testified that he was seeking a disability 
retirement from his job in part because of his right ear 
hearing loss and tinnitus.  The issue of entitlement to a 
total rating based on individual unemployability due to 
service-connected disabilities having therefore been raised, 
this matter is referred to the RO for appropriate action.  

The Board notes that the veteran has raised the issues of 
whether new and material evidence has been submitted to 
reopen claims for service connection for left ear hearing 
loss and for otitis externa.  The record reflects that the 
referenced claims are currently undergoing development by the 
RO.

The issues of entitlement to a compensable rating for right 
ear hearing loss, service connection for Meniere's disease 
and service connection (on a de novo basis) for lung, right 
shoulder, and bilateral knee disabilities, are addressed in 
the remand portion of this action.




FINDINGS OF FACT

1.  An unappealed rating decision of June 1988 denied 
entitlement to service connection for lung disability.

2.  An unappealed rating decision of June 1998 continued the 
denial of service connection for lung disability.

3.  The evidence added to the record since the June 1998 
rating decision, with respect to the claim for service 
connection for lung disability, is not duplicative or 
cumulative of evidence previously of record, and raises a 
reasonable possibility of substantiating the claim.

4.  An unappealed rating decision of June 1988 denied 
entitlement to service connection for right shoulder 
disability.

5.  An unappealed decision of June 1998 continued the denial 
of service connection for right shoulder disability.

6.  The evidence added to the record since the June 1998 
rating decision, with respect to the claim for service 
connection for right shoulder disability, is not duplicative 
or cumulative of evidence previously of record, and raises a 
reasonable possibility of substantiating the claim.

7.  An unappealed rating decision of June 1998 denied 
entitlement to service connection for bilateral knee 
disability.

8.  The evidence added to the record since the June 1998 
rating decision, with respect to the claim for service 
connection for bilateral knee disability, is not duplicative 
or cumulative of evidence previously of record, and raises a 
reasonable possibility of substantiating the claim.

9.  An unappealed rating decision of June 1988 denied 
entitlement to service connection for residuals of fractures 
of the fourth and fifth digits of the right hand.

10.  The evidence added to the record since the June 1988 
rating decision, with respect to the claim for service 
connection for residuals of fractures of the fourth and fifth 
digits of the right hand, is duplicative or cumulative of 
evidence previously of record or does not raise a reasonable 
possibility of substantiating the claim.

11.  An unappealed rating decision of June 1998 denied 
entitlement to service connection for diabetes mellitus.

12.  The evidence added to the record since the June 1998 
rating decision, with respect to the claim for service 
connection for diabetes mellitus, is duplicative or 
cumulative of evidence previously of record or does not raise 
a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
veteran's claim for service connection for lung disability.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2003).

2.  New and material evidence has been received to reopen the 
veteran's claim for service connection for right shoulder 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2003). 

3.  New and material evidence has been received to reopen the 
veteran's claim for service connection for bilateral knee 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2003).

4.  New and material evidence has not been received to reopen 
the veteran's claim for service connection for residuals of 
fractures of the fourth and fifth digits of the right hand.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2003).

5.  New and material evidence has not been received to reopen 
the veteran's claim for service connection for diabetes 
mellitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)), was signed into law.  
On August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  Except for 
revisions pertaining to claims to reopen based on the 
submission of new and material evidence, the final 
regulations are effective November 9, 2000, and "merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA."  See 66 Fed. Reg. at 45,629.  
With respect to claims to reopen based on the submission of 
new and material evidence, the final regulations now provide 
for a duty on the part of VA to assist a claimant in 
obtaining certain records.  In addition, the definition of 
"new and material evidence" contained in 38 C.F.R. 
§ 3.156(a) was amended, effective August 29, 2001.  The 
record reflects that the veteran's claims to reopen the 
issues of service connection for lung, right shoulder, 
bilateral knee, and right hand disabilities, and for service 
connection for diabetes, were filed in February 2002. 

After review of the record, the Board concludes that VA's 
duties under both the VCAA and the new regulations have been 
fulfilled.

The record reflects that the veteran was provided with notice 
of the February 2003 rating decision which determined that 
new and material evidence had not been presented to reopen 
the claims for service connection for lung, right shoulder, 
bilateral knee, and right hand disabilities, and for 
diabetes.  In response to his notice of disagreement with the 
above rating decision, the veteran was provided with a 
statement of the case in April 2003 which notified him of the 
issues addressed, the evidence considered, the adjudicative 
actions taken, the decisions reached, the pertinent law and 
regulations, and the reasons and bases for the decisions.  
The Board notes that the veteran was specifically provided in 
the April 2003 statement of the case with the law and 
regulations pertaining to the VCAA.  In addition, the RO in 
October 2002 advised the veteran of the evidence necessary to 
substantiate his claims, and specifically informed him of 
what evidence VA would obtain for him and of what evidence he 
was responsible for submitting.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The Board notes that while the 
October 2002 correspondence indicated that the information 
and evidence requested of the veteran should be submitted 
within 30 days of the date of the letter, the veteran was 
also informed that the requested information and evidence 
needed to be received in any event within one year of the 
date of the correspondence.  See Paralyzed Veterans of Am. v. 
Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the statement 
of the case informed the veteran of the information and 
evidence needed to substantiate his claims.  Moreover, and as 
noted above, the October 2002 correspondence notified the 
veteran as to which evidence would be obtained by him and 
which evidence would be retrieved by VA.  It is clear from 
submissions by and on behalf of the veteran that he is fully 
conversant with the legal requirements in this case.

With respect to VA's duty to assist the veteran, the record 
reflects that pertinent medical records from all relevant 
sources identified by the veteran were obtained by the RO.  
The Board notes that the veteran has not been afforded VA 
examinations with respect to his claims to reopen the issues 
of service connection for lung, right shoulder, bilateral 
knee, and hand disabilities, or for diabetes.  The VCAA left 
intact the requirement that new and material evidence be 
presented or secured with respect to a disallowed claim 
before that claim can be reopened.  See 38 U.S.C.A. 
§ 5103A(f) (West 2002).  Further, while the implementing 
regulations allow VA to obtain certain records on the 
veteran's behalf in connection with claims to reopen filed on 
or after August 29, 2001, the implementing regulations do not 
require the scheduling of an examination for the veteran 
until such a claim has in fact been reopened.  See 38 C.F.R. 
§ 3.159(c)(4)(iii) (2003).  Consequently, because, as will be 
discussed in further detail below, new and material evidence 
has not been received with respect to his claims for service 
connection for right hand disability and diabetes, the 
veteran is not entitled to a VA examination addressing those 
claims.  As to the claims for service connection for lung, 
right shoulder and bilateral knee disabilities, as discussed 
below the Board has determined that new and material evidence 
has been presented to reopen those claims, and will address 
the further development actions required in connection with 
those issues in the remand portion of this action.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the 
claims.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).  Service incurrence of arthritis, diabetes mellitus 
or active tuberculosis during wartime service may be presumed 
if manifested to a compensable degree within a certain time 
following the veteran's discharge from service (one year for 
arthritis and diabetes; three years for tuberculosis).  
38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).

Where service connection for a disability has been denied in 
a final rating decision, a subsequent claim for service 
connection for that disability may be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication.  The Board must 
consider the question of whether new and material evidence 
has been received because it goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If 
the Board finds that no such evidence has been offered, that 
is where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.  Barnett, supra.  
Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384.  See also Butler v. Brown, 
9 Vet. App. 167, 171 (1996).

The Board notes that effective August 29, 2001, 38 C.F.R. 
§ 3.156(a) (relating to the definition of "new and material 
evidence") was amended.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  As the veteran's claims to reopen the issues of 
service connection for lung, right shoulder, bilateral knee 
and right hand disabilities, and for diabetes, were filed in 
February 2002, only the amended version of 38 C.F.R. 
§ 3.156(a) is applicable to the instant claims.

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decisionmakers.  
See also Struck v. Brown, 9 Vet. App. 145, 151 (1996); 
Blackburn v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 
5 Vet. App. 95, 98 (1993).  "Material" evidence is evidence 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

A.  Lung disability

Service connection for lung disability was denied in an 
unappealed June 1988 rating decision.  A June 1998 rating 
decision continued the denial of service connection for lung 
disability; the veteran was informed of the decision and of 
his appellate rights with respect thereto, but did not 
appeal.  See 38 U.S.C.A. § 7105(c) (West 2002).  As a result, 
service connection for lung disability may now be considered 
on the merits only if new and material evidence has been 
received since the time of the prior adjudication.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2003); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. 
Brown, 9 Vet. App. 273 (1996).

The evidence on file at the time of the June 1998 rating 
decision included service medical records showing that the 
veteran tested positive for the purified protein derivative 
of tuberculin (PPD) and tested positive during a tuberculin 
tine test.  Chest X-ray studies demonstrated the presence of 
a calcified granuloma in the left upper lobe, but showed no 
active disease.  The veteran denied any respiratory problems 
at his examination for discharge, and chest X-ray studies at 
that time were negative for any abnormalities; the examiner 
noted that the veteran's nephew had experienced tuberculosis, 
but that the veteran was testing negative for the PPD.

The evidence on file at the time of the June 1998 rating 
decision also included the report of a March 1988 VA 
examination showing that the veteran denied experiencing any 
lung problems; he explained that he was not placed on any 
anti-tuberculin medications in service.  Pulmonary function 
testing of the veteran yielded normal results, no 
abnormalities were identified on chest X-ray studies, and a 
smear of sputum for tuberculosis and culture was negative.  
Physical examination was similarly negative for any 
abnormalities associated with the veteran's lungs.

The evidence on file at the time of the June 1998 rating 
decision also included private medical records for January 
1995 to December 1997 showing that the veteran reported a 
long history of smoking cigarettes.  The records also show 
that chest X-ray studies disclosed the presence of a 
granuloma affecting the left upper lobe.  The records note 
that the veteran was a tuberculosis converter.

Pertinent evidence added to the record since the June 1998 
rating decision includes a statement received in September 
2002 from Arma Peltier (whom the veteran testified in April 
2003 is a physician).  After explaining that he had treated 
the veteran for many years, he concluded that the lung 
scarring and granuloma present in the veteran was secondary 
to exposure to tuberculosis in service.

Inasmuch as the evidence of record at the time of the June 
1998 rating decision did not include medical evidence 
suggesting that any lung disability was etiologically related 
to the veteran's period of service, the Board finds that Mr. 
Peltier's September 2002 statement is new and material, as it 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim.  The veteran's claim of entitlement 
to service connection for lung disability is reopened.

B.  Right shoulder disability

Service connection for right shoulder disability was denied 
in an unappealed June 1988 rating decision.  Service 
connection for that disability was again denied in a June 
1998 decision; the veteran was informed of the decision and 
of his appellate rights with respect thereto.  See 
38 U.S.C.A. § 7105(c) (West 2002).  As a result, service 
connection for right shoulder disability may now be 
considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2003); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. 
Brown, 9 Vet. App. 273 (1996).

The evidence of record at the time of the June 1998 decision 
included service medical records which are negative for any 
reference to right shoulder problems.  The evidence also 
included the report of a March 1988 VA examination 
documenting the veteran's complaints of rare right shoulder 
pain following sports injuries in service; physical 
examination was negative for any shoulder abnormalities, but 
X-ray studies showed some slight degenerative changes 
involving the acromioclavicular joint of the shoulder.  The 
veteran was diagnosed with history of shoulder separation 
with no current residuals, and with arthralgia of the 
shoulder.

Pertinent evidence added to the record since the June 1998 
decision includes a statement received in September 2002 by 
Arma Peltier, who indicates that he has treated the veteran 
for a number of years, and determined that the veteran had 
degenerative joint disease affecting the right shoulder 
attributable to a sports injury involving dislocation of the 
joint.

Inasmuch as the evidence of record at the time of the June 
1998 decision did not include medical evidence suggesting a 
possible link between the veteran's period of service and his 
current right shoulder disability, the Board concludes that 
the September 2002 statement by Mr. Peltier is clearly new 
and material.  Accordingly, the veteran's claim of 
entitlement to service connection for right shoulder 
disability is reopened.

C.  Bilateral knee disability

Service connection for bilateral knee disability was denied 
in an unappealed June 1998 rating decision.  As a result, 
service connection for bilateral knee disability may now be 
considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2003); 
Manio, supra; Evans, supra.

The evidence of record at the time of the June 1998 rating 
decision included service medical records which are entirely 
negative for any complaints, finding or diagnosis of right or 
left knee disability.  The evidence on file also included the 
report of a March 1988 examination documenting the veteran's 
complaints of bilateral knee arthralgia.  The report shows 
that physical examination and X-ray studies of the veteran's 
knees were negative for any abnormalities, and the veteran 
was diagnosed with occasional stiffness and soreness of the 
knees by history.  

The evidence of record at the time of the June 1998 rating 
decision also included private medical records for January 
1995 to December 1997 showing that the veteran was treated 
for complaints of bilateral knee pain and crepitus attributed 
to osteoarthritis and possible meniscal tearing.

The pertinent evidence added to the record since the June 
1998 rating decision includes the September 2002 statement by 
Arma Peltier.  He concluded that the degenerative joint 
disease affecting the veteran's knees is attributable to a 
sports injury experienced in service.  This evidence is 
clearly new and material inasmuch as the evidence of record 
at the time of the June 1998 rating decision did not include 
medical evidence suggesting that any knee disability was 
related to the veteran's period of service.  Accordingly, Mr. 
Peltier's opinion relates to an unestablished fact necessary 
to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  The veteran's claim 
of entitlement to service connection for bilateral knee 
disability is reopened.

D.  Residuals of fractures of the fourth and fifth digits of 
the right hand

Service connection for residuals of fractures of the fourth 
and fifth digits of the right hand was denied in a June 1988 
rating decision.  The veteran was advised of the decision and 
of his appellate rights, but he did not appeal.  See 
38 U.S.C.A. § 7105(c) (West 2002).  As a result, service 
connection for right hand disability may now be considered on 
the merits only if new and material evidence has been 
received since the time of the prior adjudication.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2003); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. 
Brown, 9 Vet. App. 273 (1996).

The evidence on file at the time of the June 1988 rating 
decision included service medical records which are negative 
for any reference to right hand problems.  Service personnel 
records on file in June 1988 show that he was a medical 
service specialist.

The evidence on file at the time of the June 1988 rating 
decision also included statements in which the veteran 
reported serving as a medical corpsman.

The evidence of record at the time of the June 1988 rating 
decision lastly included the report of a March 1988 VA 
examination of the veteran, at which time he reported working 
as a registered nurse.  He informed the examiner that he had 
injured his left hand in February 1987, leaving a minimal 
fracture of the ring and little fingers.  Physical 
examination of the left hand was negative for any 
abnormalities, but X-ray studies of the hand showed the 
presence of an old fracture  of the fifth digit with 
degenerative changes.  X-ray studies of the right hand were 
negative for any osseous or articular abnormalities.  The 
veteran was diagnosed with history of trauma to the left hand 
and little finger from a 1987 injury, with no residuals.

Pertinent evidence added to the record since the June 1988 
rating decision includes duplicate copies of service medical 
records and the March 1988 VA examination report.  The 
evidence added to the record also includes VA treatment and 
employment records for April 1975 to February 2003, as well 
as statements by the veteran and the transcript of his 
testimony before the undersigned in April 2003.  

The service medical records and March 1988 examination report 
are duplicates of those considered in the June 1988 rating 
decision, and are therefore not new.

The VA treatment and employment records show that the veteran 
was treated in January 1990 after falling on his right hand; 
X-ray studies of the right fifth finger were normal.  A May 
1992 hospital report indicates that the veteran had a history 
of a fracture of the right fifth metacarpal, as well as a 
history of amputation and re-attachment of the left fifth 
digit.  The records are otherwise negative for any reference 
to right hand problems and do not otherwise relate any right 
hand disability to service.  Consequently, while the above 
records are new in the sense that they were not previously of 
record, they are not material as they do not relate to an 
unestablished fact necessary to substantiate the claim, 
namely that any right hand disability is etiologically 
related to the veteran's period of service.  The VA treatment 
and work records therefore do not raise a reasonable 
possibility of substantiating the claim.

In his statements and testimony the veteran indicates that he 
broke the fourth and fifth fingers of his right hand while 
playing sports in service.  Even assuming, however, that the 
training the veteran received in service and as a registered 
nurse after service qualifies him to offer a medical opinion 
concerning the relationship of his current right hand 
disability to service, see Black v. Brown, 10 Vet. App. 279, 
284 (1997), the fact remains that his contentions are 
essentially the same as those considered and rejected by VA 
in the June 1988 rating decision.  His statements are 
therefore merely duplicative of those made at the time of the 
June 1988 rating decision and are not new.  The statements 
and testimony therefore do not raise a reasonable possibility 
of substantiating the claim.

As a whole, the evidence received in the veteran's claims 
file subsequent to the June 1988 rating decision does not 
tend to show that he has right hand disability which is 
related in any manner to his period of service.  As such, the 
newly submitted evidence does not relate to an unestablished 
fact necessary to substantiate the claim, and does not raise 
a reasonable possibility of substantiating the claim.  
Accordingly, the Board concludes that the evidence submitted 
subsequent to the June 1988 rating decision is not new and 
material and the claim is not reopened.

E.  Diabetes mellitus

Service connection for diabetes mellitus was denied in a June 
1998 rating decision.  The veteran was advised of the 
decision and of his appellate rights, but he did not appeal.  
Consequently, service connection for diabetes mellitus may 
now be considered on the merits only if new and material 
evidence has been received since the time of the June 1998 
adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2003); Manio, supra; Evans, supra.

The evidence of record at the time of the June 1998 rating 
decision included service medical records which are entirely 
negative for any reference to diabetes.  Routine urinalysis 
in March 1974 did not indicate the presence of abnormalities 
in glucose levels.  The examination for discharge indicates 
that urinalysis was negative for any identified sugar 
abnormalities.  The evidence of record also included service 
personnel records showing that the veteran served as a 
medical service specialist.

The evidence on file at the time of the June 1998 rating 
decision also included statements by the veteran in which he 
reported serving as a medical corpsman.  He also reported 
having elevated sugar readings on two occasions in service.

The evidence previously of record lastly included private 
medical records for January 1995 to December 1997 documenting 
the veteran's contention that he noticed an increase in his 
blood sugar levels around 1993.  The records show that he 
carried a diagnosis of noninsulin-dependent diabetes 
mellitus.

Pertinent evidence added to the record since the June 1998 
rating decision includes duplicate copies of the veteran's 
service medical records.  The evidence added to the record 
also includes VA treatment and employment records for April 
1975 to February 2003, as well as October and November 2001 
statements by N.P., M.D., and a statement received in 
September 2002 from Arma Peltier.  The evidence added to the 
record also includes statements by the veteran as well as the 
transcript of the veteran's hearing before a hearing officer 
at the RO in January 2002, and the transcript of his 
testimony before the undersigned in April 2003.

The copies of the service medical records are duplicates of 
those considered in the June 1998 rating decision and are 
clearly not new.

The VA treatment and work records show that urinalyses on the 
veteran's annual examinations for a number of years were 
consistently negative for any identified sugar abnormalities.  
The records show that he was found in January 1992 to have 
elevated glucose levels, and later treatment notes document 
treatment for Type II diabetes mellitus.  None of the records 
suggest that the veteran's diabetes is related to his period 
of service.  Consequently, while the above records are new in 
the sense that they were not previously of record, they are 
not material as they do not relate to an unestablished fact 
necessary to substantiate the claim, namely that the 
veteran's diabetes mellitus is etiologically related to his 
period of service.  The VA treatment and work records 
therefore do not raise a reasonable possibility of 
substantiating the claim.

In her October and November 2001 statements, Dr. N.P. reports 
that the veteran has diabetes, a condition not likely to 
improve.  She notably did not, however, suggest that the 
diabetes was related to the veteran's period of service.  The 
statements therefore are not material as they do not relate 
to an unestablished fact necessary to substantiate the claim, 
and consequently do not raise a reasonable possibility of 
substantiating the claim.

In his September 2002 statement, Arma Peltier reports that he 
has treated the veteran in some capacity since 1977.  He 
indicates that the veteran had a history of exposure to 
pesticides in service, and concluded that the veteran had 
diabetes mellitus.  Significantly, however, he did not 
purport to relate the veteran's diabetes to the veteran's 
period of service, or even to any exposure to pesticides 
therein.  The September 2002 statement consequently is not 
material as it does not relate to an unestablished fact 
necessary to substantiate the claim.  The September 2002 
statement therefore does not raise a reasonable possibility 
of substantiating the claim.

In his statements and testimony, the veteran indicates that 
he served as a medical corpsman in the military and that he 
worked after service as a nurse manager.  He states that he 
noticed elevated blood sugar levels in service and indicates 
that he was exposed to pesticides and weed killers in 
service.  He testified that he had insulin-dependent diabetes 
mellitus, and that he had been told by a physician that his 
exposure to weed killers could have caused his diabetes.  
However, even assuming that the training the veteran received 
in service and as a nurse after service qualifies him to 
offer a medical opinion concerning the relationship of his 
diabetes and service, see Black, supra, the fact remains that 
his contentions concerning such a relationship were 
considered and rejected by VA in the June 1998 rating 
decision.  In other words, his statements are merely 
duplicative of his contentions previously considered in June 
1998.  Moreover, even assuming that he is competent to relate 
what he was purportedly told by a physician concerning the 
relationship of his diabetes to exposure to pesticides in 
service, see Robinette v. Brown, 8 Vet. App. 69 (1995), and 
even assuming that he was in fact exposed to pesticides in 
service, the veteran indicated only that a physician told him 
that his diabetes could be related to such exposure.  See 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (medical evidence 
which merely indicates that the alleged disorder "may or may 
not" exist or "may or may not" be related to service, is 
too speculative to establish the presence of the disorder or 
the relationship to service).  Consequently, the veteran's 
statements and testimony are either not new, or are not 
material, as they do not relate to an unestablished fact 
necessary to substantiate the claim, namely that the 
veteran's diabetes mellitus is etiologically related to his 
period of service.  The statements and testimony therefore do 
not raise a reasonable possibility of substantiating the 
claim.

As a whole, the evidence received in the veteran's claims 
file subsequent to the June 1998 rating decision does not 
tend to show that he has diabetes mellitus which is related 
in any manner to his period of service.  As such, the newly 
submitted evidence does not relate to an unestablished fact 
necessary to substantiate the claim, and does not raise a 
reasonable possibility of substantiating the claim.  
Accordingly, the Board concludes that the evidence submitted 
subsequent to the June 1998 rating decision is not new and 
material and the claim is not reopened.


ORDER

New and material evidence to reopen a claim of service 
connection for lung disability has been presented; to this 
extent, the appeal is granted.

New and material evidence to reopen a claim of service 
connection for right shoulder disability has been presented; 
to this extent, the appeal is granted.

New and material evidence to reopen a claim of service 
connection for knee disability has been presented; to this 
extent, the appeal is granted.

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for residuals 
of fractures of the fourth and fifth digits of the right 
hand, the benefit sought on appeal is denied.  

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for diabetes 
mellitus, the benefit sought on appeal is denied. 


REMAND

Since new and material evidence has been submitted to reopen 
the claims for service connection for lung, right shoulder 
and bilateral knee disabilities, the merits of the veteran's 
claims must be evaluated in light of all the evidence, both 
new and old.  See Manio v. Derwinski, 1 Vet. App. 140, 141 
(1991).  Before proceeding to the merits of the veteran's 
claims, however, the Board must ensure that VA's duty to 
assist has been fulfilled.  See Elkins v. West, 12 Vet. App. 
209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 
(1999).  After careful review of the record, the Board is of 
the opinion that further development is warranted prior to 
adjudication of the veteran's reopened claims.

In this regard the Board points out that while a December 
1999 VA Memorandum suggests that Arma Peltier is a VA 
physician, and while the veteran has testified that the 
referenced individual works at the Lexington VA Medical 
Center (VAMC), none of the voluminous VA medical records for 
the veteran on file from the Lexington VA Medical Center 
dating from 1975 mentions a Dr. Peltier.  Under the 
circumstances, and particularly as Mr. Peltier has provided 
an opinion essentially linking the veteran's lung, right 
shoulder and bilateral knee disabilities to service, the 
Board finds that it would be helpful in the adjudication of 
the veteran's appeal to determine the qualifications of Mr. 
Peltier to provide a medical opinion.

In addition, the Board notes that the veteran has not been 
afforded VA examinations addressing the etiology of his lung, 
right shoulder and bilateral knee disabilities.  Nor has he 
been afforded a VA examination addressing the etiology of his 
claimed Meniere's disease, although Mr. Peltier in his 
September 2002 statement suggested that the veteran's 
exposure to loud noise and a ruptured ear drum in service 
probably caused that disorder.

Turning to the claim for a compensable rating for right ear 
hearing loss, the Board notes that the veteran has not been 
advised of the information and evidence necessary to 
substantiate that claim.  Nor has he been advised of what 
evidence VA is responsible for obtaining on his behalf and of 
what evidence he is responsible for submitting.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Further 
procedural development consequently is warranted.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims 
file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107, and the duty-to-assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  See also Paralyzed 
Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).

2.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to the claims remaining on 
appeal.  With any necessary 
authorization from the veteran, the 
RO should attempt to obtain and 
associate with the claims file any 
medical records identified by the 
veteran which have not been secured 
previously.

3.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and ask them 
to provide a copy of the outstanding 
medical records.

4.  The RO should contact the 
Lexington, Kentucky VAMC and request 
that facility to indicate whether an 
Arma Peltier works, or worked in the 
past, at that facility.  If the 
Lexington VAMC indicates that such 
an individual does or did work at 
the facility, the VAMC should 
identify the capacity (i.e. 
physician, physician's assistant, 
nurse, etc..) of that person while 
employed at the Lexington VAMC.

5.  Then, the RO should arrange for 
a VA orthopedic examination of the 
veteran by a physician with 
appropriate expertise to determine 
the nature and etiology of any right 
shoulder disability; and the nature 
and etiology of any right and left 
knee disabilities.  All indicated 
studies should be performed, and all 
findings should be reported in 
detail.  The examiner should be 
requested to provide an opinion as 
to whether it is at least as likely 
as not that any right shoulder 
disability is related to military 
service or was present within one 
year of the veteran's discharge 
therefrom.  The examiner should also 
be requested to provide an opinion 
as to whether it is at least as 
likely as not that any right and/or 
left knee disability is related to 
military service or was present 
within one year of the veteran's 
discharge therefrom.  The rationale 
for all opinions expressed should be 
provided.  The claims file must be 
made available to and reviewed by 
the examiner.  The examination 
report is to reflect that such a 
review of the claims file was made.  

6.  The RO should also arrange for a 
VA respiratory examination of the 
veteran by a physician with 
appropriate expertise to determine 
the nature and etiology of any lung 
disability.  All indicated studies 
should be performed, and all 
findings should be reported in 
detail.  The examiner should be 
requested to provide an opinion as 
to whether it is at least as likely 
as not that any lung disability is 
etiologically related to military 
service or was present within one 
year of the veteran's discharge 
therefrom.  The rationale for all 
opinions expressed should be 
provided.  The claims file must be 
made available to and reviewed by 
the examiner.  The examination 
report is to reflect that such a 
review of the claims file was made.  

7.  The RO should arrange for a VA 
ear, nose and throat examination of 
the veteran by a physician with 
appropriate expertise to determine 
the nature and etiology of any 
Meniere's disease.  All indicated 
studies should be performed, and all 
findings should be reported in 
detail.  The examiner should be 
requested to provide an opinion as 
to whether it is at least as likely 
as not that any Meniere's disease is 
related to military service or was 
present within one year of the 
veteran's discharge therefrom.  The 
rationale for all opinions expressed 
should be provided.  The claims file 
must be made available to and 
reviewed by the examiner.  The 
examination report is to reflect 
that such a review of the claims 
file was made.  

8.  The RO should also arrange for 
the veteran to undergo a VA 
audiologic examination to determine 
the nature and extent of impairment 
from the veteran's service-connected 
right ear hearing loss.  All 
indicated studies should be 
performed.  The examiner should also 
provide an opinion concerning the 
impact of the veteran's right ear 
hearing loss on his ability to work.  
The veteran's claims file, including 
a copy of this REMAND, must be made 
available to the examiner for 
review.  The examination report is 
to reflect that a review of the 
claims file was made.

9.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action it considers is 
required to comply with the notice 
and duty-to-assist requirements of 
the Veterans Claims Assistance Act 
of 2000 and VA's implementing 
regulations.  Then, the RO should 
re-adjudicate the issue on appeal.  
The RO should also determine whether 
the case should be referred to the 
Director of the Compensation and 
Pension Service for extra-schedular 
consideration.

10.  If any benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case 
and provide the veteran and his 
representative with an appropriate 
opportunity to respond.  The 
supplemental statement of the case 
should include citation to 38 C.F.R. 
§ 3.321(b)(1), as well as to 
38 U.S.C.A. § 1160(a)(3), as amended 
by the Veterans Benefits Act of 
2002, Public Law 107-330, 116 Stat. 
2820 (Dec. 6, 2002).

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.





	                     
______________________________________________
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



